Citation Nr: 1218112	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disability and, if so, whether service connection is warranted for the claimed disability.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability and, if so, whether service connection is warranted for the claimed disability.

3. Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As part of his June 2007 claim for benefits, the Veteran requested service connection for a hip disability.  As this issue has not yet been adjudicated in the first instance, it is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for right knee and bilateral ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A February 2006 rating decision declined the reopen the Veteran's claims of entitlement to service connection for right knee and lumbar spine disabilities.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2. Evidence received since the February 2006 rating decision is not cumulative of the evidence of record at the time of the February 2006 denial as it relates to an unestablished fact necessary to substantiate the claims of service connection for right knee and lumbar spine disabilities and raises a reasonable possibility of substantiating the Veteran's claims of service connection.


CONCLUSIONS OF LAW

1. The February 2006 rating decision which denied the Veteran's application to reopen claims of entitlement to service connection for right knee and lumbar spine disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the February 2006 rating decision in connection with Veteran's claim of entitlement to service connection for a right knee disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Evidence received since the February 2006 rating decision in connection with Veteran's claim of entitlement to service connection for a lumbar spine disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen a claim of service connection for right knee and lumbar spine disabilities, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a January 1977 rating decision, the RO denied the Veteran's initial claims of service connection for right knee and back disabilities.  In a February 2006 rating decision, the RO denied the Veteran's application to reopen those claims.  At that time, the RO considered service treatment records, statements from the Veteran and the report of a March June 1976 VA examination, which found the Veteran's right knee and back to be "essentially negative."  The RO determined that service connection for right knee and/or lumbar spine disabilities was not warranted because the evidence did not indicate the Veteran then suffered from a chronic disability of either the right knee or lumbar spine.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in February 2006.  He did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2011).

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the February 2006 rating decision includes VA treatment records and further statements from the Veteran.  Significantly, the July 2007 VA treatment records indicate a diagnosis of degenerative arthritis of the right knee, and other VA treatment records note the Veteran continues to seek treatment for chronic back pain.  As noted above, the RO found no evidence of chronic right knee and lumbar spine disabilities at the time his previous claim was denied in February 2006.

The Board concludes that the VA treatment records are new and material with respect to the issues of service connection for right knee and lumbar spine disabilities.  They were not previously of record at the time of the February 2006 rating decision.  They are not cumulative of prior records because they provide an indication of chronic right knee and lumbar spine conditions.  Previously, the record contained no such current evidence.  The evidence is therefore relevant and probative and raises a reasonable possibility of substantiating the claims.  These VA treatment records bear substantially upon the specific matters under consideration as they relate to an unestablished fact necessary to substantiate the claims and raise a reasonable possibility of substantiating the claims for service connection.  Consequently, the Veteran's claims of entitlement to service connection for right knee and lumbar spine disabilities are reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a right knee disability is reopened; to this extent only, the claim is granted.

New and material evidence having been submitted, the claim of service connection for a lumbar spine disability is reopened; to this extent only, the claim is granted.

REMAND

The RO had declined to reopen the claims of service connection for right knee and lumbar spine disabilities.  The Board's decision reopens those claims.  Absent a waiver from the Veteran, the claims must be remanded for de novo review by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran contends that his knee, back and bilateral ankle disabilities are directly related to his in-service experience as a parachutist.

In light of the Veteran's statements that he suffered trauma to his joints after parachuting in service and has suffered from chronic pain of the ankles, right knee and lumbar spine since service, a remand is necessary to provide him with a VA examination to determine whether any current bilateral ankle, right knee and/or lumbar spine disability is etiologically related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral ankle, right knee and lumbar spine disabilities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

Based on the examination and review of the record, the examiner should do the following:  

Offer a current diagnosis of any bilateral ankle, right knee and lumbar spine disabilities.  For each disability diagnosed, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that such disability is etiologically related to the Veteran's active military service? The examiner should specifically comment on the Veteran's assertion of trauma after parachute jumps.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


